Citation Nr: 1825341	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the March 1993 rating decision that denied entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

3.  Whether there was CUE in the March 1993 rating decision that denied entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder with alcohol abuse.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon. 

In December 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claims for CUE in the March 1993 rating decision, the Board finds that remand is required for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  Here, a March 1993 rating decision denied entitlement to service connection for left ear hearing loss and tinnitus.  The Veteran submitted a statement in February 2013 alleging CUE in the March 1993 rating decision.  In a June 2013 rating decision, the RO found that CUE was not present in the March 1993 rating decision.  In July 2013, the Veteran submitted a statement requesting to reopen the claims of service connection for left ear hearing loss and tinnitus.  The Veteran was sent a VA notice letter in February 2014 acknowledging the Veteran's July 2013 request to reopen and notifying him of the June 2013 rating decision.  This letter notified the Veteran that he needed to submit new and material evidence, file an NOD, or identify CUE in the prior decision.  In March 2014 the Veteran submitted a timely NOD.  In a December 2014 SOC, VA provided that "to limit confusion, the appeals team is taking jurisdiction of the [V]eteran's claim for service connection" of left ear hearing loss and tinnitus.  The SOC did not, however, readjudicate the issue of CUE but instead readjudicated these issues on the basis of service connection.  Therefore, remand is required for the issuance of an SOC regarding whether there was CUE in the March 1993 rating decision that denied entitlement to service connection for left ear hearing loss and tinnitus.  

Regarding the claims to reopen, remand is required as these claims are intertwined with the CUE claims.  If the Veteran perfects an appeal and CUE is granted, then the Veteran need not submit new and material evidence to reopen these claims.  Accordingly, the outcome of the CUE claim affects the entitlement to the claims to reopen.  Thus, these claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Regarding the issue of entitlement to an initial increased disability rating in excess of 30 percent for depressive disorder with alcohol abuse, remand is required to obtain a current examination.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  AT the December 2016 Board hearing, the Veteran testified that his disability has become worse within the last 18 months.  His most recent VA examination for his mental disorder took place in October 2014.  The Board finds that the Veteran should be afforded a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with regard to whether there was CUE in the March 1993 rating decision that denied entitlement to service connection for left ear hearing loss and service connection for tinnitus.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, the issues should be returned to the Board only if an adequate and timely substantive appeal is filed.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss and service connection for tinnitus should not be readjudicated until after the completion of the above instruction.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, schedule the Veteran for VA examination to determine the current severity of his depressive disorder with alcohol abuse.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The most current Disability Benefits Questionnaire or exam worksheet shall be utilized.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for an increased rating for depressive disorder with alcohol abuse disability and the claims to reopen must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




